Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on February 9, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,435,596 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The approval of the terminal disclaimer, filed February 9, 2022, caused the withdrawal of the rejection of claims 1-8 and 10-16 on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 10,435,596 as set forth in the Office action mailed November 10, 2021.


The prior art fails to teach or make obvious the applicant’s claimed pressure sensitive adhesive film, where in the composition comprises a tackifier resin having an acid value of 1KOH mg/g or less.  The closest prior art Fujita et al. (US 2011/0105637) (hereafter “Fujita”) teaches a pressure sensitive adhesive composition comprising a polyisobutylene resin, a photoinitiator, and a polyfunctional acrylate (paragraph [0109] Table 1).  Fujita teaches that photoinitiator can be a photo-radical initiator (paragraphs [0038] and [0040]).  Fujita teaches the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW K BOHATY whose telephone number is (571)270-1148. The examiner can normally be reached Monday 5-6pm and 8-10pm, Tuesday and Wednesday 5:30am-12 pm and 8-10pm, Thursday 5:30-12 pm, 1-2pm, and 8-10pm, and Friday 5:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on (571)272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW K BOHATY/Primary Examiner, Art Unit 1759